In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                           No. 07-13-00037-CV, 07-13-00038-CV


                         IN THE INTEREST OF L.D., A CHILD

                        IN THE INTEREST OF K.M., A CHILD

                      On Appeal from the County Court at Law No. 1
                                  Randall County, Texas
            Trial Court No. 8923-L1, 8944-L1, Honorable Jack Graham, Presiding

                                     June 10, 2013

                            MEMORANDUM OPINION
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


      Appellant, H.M.1, appeals an order of the trial court terminating her parental

rights to L.D., her daughter, and K.M., her son. H.M.’s appointed counsel has filed a

brief in conformity with Anders v. California rendering her professional opinion that any

issue that could be raised on appeal is frivolous and without legal merit. See 386

U.S.738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). H.M.’s counsel avers that she has

zealously reviewed the record in this matter and can find no arguable points of appeal.


      1
        To protect the parent’s and child’s privacy, we refer to them by initials. See
TEX. FAM. CODE ANN. § 109.002(d) (West 2012); TEX. R. APP. 9.8(b).
Counsel has filed a motion to withdraw and provided H.M. with a copy of the brief.

Further, counsel has advised H.M. that she has the right to file a pro se response to the

Anders brief. The Court has likewise advised H.M. of this right. H.M. has not favored

the Court with a response.


       This Court has long held that an appointed attorney in a termination case might

discharge her professional duty to her client by filing a brief in conformity with the

Anders process. See In re A.W.T., 61 S.W.3d 87, 88-89 (Tex.App.—Amarillo 2001, no

pet.). Likewise, other intermediate appellate courts have so held. See Sanchez v. Tex.

Dep’t of Family and Protective Servs., No. 03-10-00249-CV, 2011 Tex. App. LEXIS

2162, at *1, (Tex.App.—Austin March 24, 2011, no pet.) (mem. op.); In re L.K.H, No. 11-

10-00080-CV, 2011 Tex. App. LEXIS 1706, at *2-4, (Tex.App—Eastland March 10,

2011, no pet.) (mem. op.); In re D.D., 279 S.W.3d 849, 849-50 (Tex.App.—Dallas 2009,

pet. denied); In re D.E.S., 135 S.W.3d 326, 326-27 (Tex.App.—Houston [14th Dist.]

2004, no pet.).


       We have conducted our own review of the record in this matter and have come to

the conclusion that there are no arguable points of appeal. See In re A.W.T., 61 S.W.3d

at 89. We, therefore, grant counsel’s motion to withdraw. We remind counsel that H.M.

has the right to file a pro se petition for review to the Texas Supreme Court. Finally,

having found no arguable points of appeal requiring reversal, we affirm the judgment of

the trial court.


                                                      Mackey K. Hancock
                                                           Justice




                                           2